ACCEPTED
                                                                                        06-15-00030-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   8/12/2015 5:29:01 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK



                   NOS. 06-15-00030-CR & 06-15-00031-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
CHARLES FRANCIS WILLIAMS                  §   IN THE             TEXARKANA, TEXAS
                                          §                    8/12/2015 5:29:01 PM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
STATE OF TEXAS                            §   OF APPEALS
                                          §


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, 2ND

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Charles Francis Williams, Appellant in the above styled and

numbered causes, and moves this Court to grant an extension of time to file

appellant's briefs, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.   These cases are on appeal from the 354TH Judicial District Court of

Hunt County, Texas.

       2.   The cases below were styled the STATE OF TEXAS vs. Charles

Francis Williams, and numbered 30,023 & 30,068.

       3.   Appellant was convicted of Unauthorized use of a Vehicle in 30,068

And Theft of Material Less than 20k IN 30,023.

       4.   Appellant was assessed a sentence of 10 years on January 28, 2015 in

both causes to run concurrently.

       5.   Notices of appeal was given on February 11, 2015.
        6.    The clerk's records were filed on June 3, 2015; the reporter's records

were filed on June 12, 2015.

        7.    The appellate brief is presently due on July 13, 2015.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    One extension to file the brief has been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes

in the reporter’s record and the clerk’s record the record; however, Appellant’s

counsel requests additional time to sufficiently develop the arguments material to

the brief.

        Counsel further has pre-paid trip out of state from August 19 through August

22, 2015.

        Counsel is the lead attorney of record for Appellee in No. 15-10604 Michael

Melton v. Hunt County, et al, USDC No. 3:14-CV-2202, in the United States Court

of Appeals, Fifth Circuit.

        Counsel is also appointed in:

        Shahid Karriem Ansari, III. v. The State of Texas, Appellate Case Number:
06-14-00220-CR with a brief Due on August 21, 2015.

      Pamela Diane Contreras v. The State of Texas, Appellate Case Number: 05-

15-00544-CR with a brief due September 6, 2015.

      James Wayne Walsh v. The State of Texas, Appellate Case Number: 06-14-

00059-CR and timely filed a brief on July 22, 2015.

      Mark Eugene Engle v. The State of Texas, Appellate Case Number: 06-14-

00239-CR and timely filed a brief on July 22, 2015.

      Counsel prepared for and represented his client for a Final Hearing that was

related to a petition for Termination of Parental rights brought by the Department of

Family and Protective Services in In the Interest of D.B. in Cause No. 80,139 in the

196th District Court on July 29, 2015 and August 3, 2015.

      Counsel prepared for and represented his clients for a Temporary Restraining

Order hearing In the Matter of the Marriage of Barbara Sue Esslinger and Mark

Gregory Esslinger Cause No. 82,170 in the 354th District Court on August 5, 2015.

      Counsel prepared for and represented his clients for a Temporary Restraining

Order hearing In the Interest of H.M.G. AND M.L.G. Cause No. 76,055 in the 354th

District Court on August 6, 2015.

      Counsel is preparing involving an adversarial hearing brought by the

Department of Family and Protective Services In the Interest of K.M. Cause No.

82,223 in the 354th District Court on August 14, 2015.
      Counsel is preparing for a represented his client for a Final Hearing that is

related to a petition for Termination of Parental rights brought by the Department of

Family and Protective Services in In the Interest of A.L. and M.P. in Cause No.

80,050 in the 354th District Court on August 14, 25, 26, and 27, 2015.

      Counsel prepared for and represented his clients in Adversarial hearings in

Hunt County Child Protection Court for Northeast Texas #2 on August 7, 2014 in

several separate cases.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       JASON A DUFF
                                       2615 Lee St.
                                       P.O. Box 11
                                       GREENVILLE, TX 75069
                                       Tel: 903.455.1991
                                       Fax: 903.455.1417




                                          Jason A. Duff
                                          State Bar No. 24059696
                                          jasonaduff@hotmail.com
                                          Attorney for Charles Francis Williams
                         CERTIFICATE OF SERVICE

      This is to certify that on August 12, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt County,

by electronic service through the Electronic Filing Manager.




                                       Jason A. Duff